Instagram just threw users of its embedding API under the bus | Ars Technicahttps://arstechnica.com/tech-policy/2020/06/instagram-just-threw-users-o...
                           Case 1:18-cv-00790-KMW Document 39-1 Filed 06/04/20 Page 1 of 6




1 of 6                                                                                                                              6/4/2020, 8:16 PM
Instagram just threw users of its embedding API under the bus | Ars Technicahttps://arstechnica.com/tech-policy/2020/06/instagram-just-threw-users-o...
                           Case 1:18-cv-00790-KMW Document 39-1 Filed 06/04/20 Page 2 of 6




2 of 6                                                                                                                              6/4/2020, 8:16 PM
Instagram just threw users of its embedding API under the bus | Ars Technicahttps://arstechnica.com/tech-policy/2020/06/instagram-just-threw-users-o...
                           Case 1:18-cv-00790-KMW Document 39-1 Filed 06/04/20 Page 3 of 6




3 of 6                                                                                                                              6/4/2020, 8:16 PM
Instagram just threw users of its embedding API under the bus | Ars Technicahttps://arstechnica.com/tech-policy/2020/06/instagram-just-threw-users-o...
                           Case 1:18-cv-00790-KMW Document 39-1 Filed 06/04/20 Page 4 of 6




4 of 6                                                                                                                              6/4/2020, 8:16 PM
Instagram just threw users of its embedding API under the bus | Ars Technicahttps://arstechnica.com/tech-policy/2020/06/instagram-just-threw-users-o...
                           Case 1:18-cv-00790-KMW Document 39-1 Filed 06/04/20 Page 5 of 6




5 of 6                                                                                                                              6/4/2020, 8:16 PM
Instagram just threw users of its embedding API under the bus | Ars Technicahttps://arstechnica.com/tech-policy/2020/06/instagram-just-threw-users-o...
                           Case 1:18-cv-00790-KMW Document 39-1 Filed 06/04/20 Page 6 of 6




6 of 6                                                                                                                              6/4/2020, 8:16 PM
